11th Court of Appeals
 Eastland, Texas
            Opinion
 
Cecil G. Ford and wife, Dorothy Ford, and
Cecil and Dorothy Ford
Living Trust                 
Appellants
Vs.        No. 
11-00-00408-CV B
Appeal from Erath County
Clovis Russell
Appellee
 
This
appeal arises from eminent domain proceedings initiated by the City of
Stephenville against Cecil G. Ford as owner of two tracts of land upon which
the City wanted to acquire easements to extend a road.   The City amended its petition to also name
Clovis Russell as an owner of the tracts. 
Special commissioners were appointed, and they awarded Ford the value of
each tract and damages for one of the tracts. 
The commissioners awarded Russell A$0.00" as value and as damages for each tract.  Ford filed an objection to the commissioners= award and requested a jury trial.  Russell filed an amended plea in
intervention asking the trial court to dismiss Ford and to allow Russell to
proceed in the suit as the successor to Ford=s interest in the condemned property. 
Ford=s wife Dorothy and the Cecil and Dorothy Ford
Living Trust were added as parties.  In
its September 20, 2000, order, the trial court granted Russell=s motion, dismissed the Fords and the Trust
from the suit, and ordered that Russell succeed appellants in Aall causes of action and defenses that have
attached to such property in the current Eminent Domain proceeding.@  The
Fords and the Trust have perfected this appeal.
The
September 20 order did not dispose of all of the parties or all of the issues
before the trial court and, therefore, is an interlocutory order.   North East Independent School District v.
Aldridge, 400 S.W.2d 893 (Tex.1966). 
This court has jurisdiction over appeals from final judgments and
interlocutory orders where permitted by law. 
TEX. CIV. PRAC. & REM. CODE ANN. '' 51.012 & 51.014 (Vernon 1997 & Supp. 2002).   An appeal from the September 20 order is
not authorized under Section 51.014 and is premature at this time. 
 




Therefore,
the appeal is dismissed for want of jurisdiction.
 
PER
CURIAM
 
March 28, 2002
Do not publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.